DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/481,658 filed on 07/29/2019.
Claims 1 and 6 have been amended and are hereby entered.
Claims 7-8 have been canceled.
Claims 1-6 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference number "3" in Fig. 14 should read as "3A" to align with Paragraph [0124].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Specification
The disclosure is objected to because of the following informalities: Paragraph [0135] has a typo - the parking lot reservation module 31 should read as the parking lot reservation module 31A.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: all limitations using generic placeholders "a ship information setting module", "a port reservation application module", "a port information setting module", "a port reservation approval module", "a ship information registration module", "a port information registration module", and "a port schedule information generator" in Claim 1, limitation using “the port schedule information generator” in Claim 3, limitations using “a port information registration module” and “a port schedule information generator” in Claim 5, and the limitations using “a ship information setting module” and “a port reservation application module” in Claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claim limitations in this application invoke 35 U.S.C. 112 (f). Regarding Claims 1, 3, 5, and 6,
Prong A is met because these claims use generic placeholders “module” and “generator”.
Prong B is met because the “module” and “generator” are modified by a functional language such as “sets ship information….” and “generates the port schedule information….”.
Prong C is met because the “module” and “generator” are not modified by sufficient structure for performing the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed 
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-6 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (a port management system, a reservation management server, and a ship manager terminal) category.
Regarding Claims 1-6, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A port management system comprising: 
… for a ship manager; 
… for a port manager; and 
…, wherein 
the ship manager terminal comprises: 
… that sets ship information related to a ship, wherein the ship information comprises a maximum number of passengers; 
… that sets port reservation application information for applying port use reservation; and 
… that displays … showing port schedule information indicating reserved dates and times of each port when the port reservation application information is set, 
the port manager terminal comprises: 
… that sets port information related to a port; 
… that sets an answer of whether or not to approve the port use reservation application of the port reservation application information; and 
… that displays … showing the port schedule information when the answer is set, and 
the reservation management server comprises: 
… that registers the ship information; 
… that registers the port information; 
… that controls the port use reservation based on the port reservation application information and the answer; and
… that generates the port schedule information by considering a use reservation state of each port and transmits the port schedule information ...
The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of setting ship, port, and port reservation application information and an answer of whether or not to approve the port use reservation application, displaying port schedule information, registering the ship and port information, controlling the port use reservation, and generating and transmitting the port schedule information are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a ship manager terminal”, “a port manager terminal”, “a reservation management server”, “a ship information setting module”, “a port reservation application module”, “a first display controller”, “a screen”, “a port information setting module”, “a port reservation approval module”, “a second display controller”, “a ship information registration module”, “a port information registration module”, “a reservation controller”, “a port schedule information generator”, and “to the ship manager terminal and the port manager terminal”. The claim as a whole merely describes how to generally “apply” the concept of the abstract idea discussed above by 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing port and ship information amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-4 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the reservation management server has … that generates sales item information including a ship to be used, a departure port, date and time of departure, an arrival port, and date and time of arrival based on the ship information, the port information, and the port schedule information” in Claim 2, by defining “wherein the port information includes information of landing piers included in each port, and the port Claim 3, and by defining “wherein the screen showing the port schedule information includes a port setting means and a date setting means” in Claim 4. Claims 3 and 4 do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claim 2 recites an additional element – “a sales item information controller”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of this dependent claim do not provide an inventive concept because claims that merely use a computer as a tool to perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claim 5 recites the following limitations:
A reservation management server comprising: 
… that registers port information related to a port; 
… that controls port use reservation based on port reservation application information for applying port use reservation and an answer of whether or not to approve the port use reservation application of the port reservation application information; and 
… that generates port schedule information indicating reserved dates and times of each port by considering a use reservation state of each port and transmits the port schedule information … of the port reservation application information and the answer.
The limitations for Claim 5 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of registering port information, controlling port use reservation, and generating and transmitting the port schedule information are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 5 recites additional elements – “a port information registration module”, “a reservation controller”, “a port schedule information generator”, and “to a transmission source”. The claim as a whole merely describes how to generally “apply” the concept of the abstract idea discussed above by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a port management process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose 
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing port and ship information amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 6 recites the following limitations:
A ship manager terminal comprising:
… that sets ship information related to a ship, wherein the ship information comprises a maximum number of passengers; 
… that sets port reservation application information for applying port use reservation; and 
… that displays … showing port schedule information indicating reserved dates and times of each port, which is generated by considering the port reservation application information and an answer of whether or not to approve the port use reservation application of the port reservation application information when the port reservation application information is set.
Claim 6 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of setting ship and port reservation application information and displaying port schedule information are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 6 recites additional elements – “a ship information setting module”, “a port reservation application module”, “a display controller”, and “a screen”. The claim as a whole merely describes how to generally “apply” the concept of the abstract idea discussed above by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a port management process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing port and ship information amount to no more than how to generally “apply” the exception using a generic 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Eto et al. (US PG Pub. No. 2001/0053992 A1; hereinafter "Eto").
Regarding Claim 1, Eto teaches a port management system comprising: a ship manager terminal for a ship manager; a port manager terminal for a port manager; and a reservation management server (See “FIG. 16 shows an eighth embodiment. The eighth embodiment is an example of the shared operational information regulation system having functions of receiving the registrations of the operational information (working state information) regarding the facilities (herein, docks, …) possessed by each of the business entities constituting the initial complex, publishing (announcing) the registered data, receiving the bookings of the facilities  wherein the ship manager terminal comprises: a ship information setting module that sets ship information related to a ship, wherein the ship information comprises a maximum number of passengers; a port reservation application module that sets port reservation application information for applying port use reservation (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively.  and a first display controller that displays a screen showing port schedule information indicating reserved dates and times of each port when the port reservation application information is set (See “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with a display device 11,…On the other hand, the operational information of the facilities of the business entities A to D registered in the server 20A is displayed on the display device 11.” in Paragraph [0264], “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In 
Eto also teaches the port manager terminal comprises: a port information setting module that sets port information related to a port (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW.” in Paragraph [0270]; a port reservation approval module that sets an answer of whether or not to approve the port use reservation application of the port reservation application information (See “As shown in FIG. 14, when the booking registration device receives the booking request (ST1) from one of the business entities (plants) A to D, a clearance check of the requested time on booking tables 25 to 27 of the requested facility (ST2) is performed.” in Paragraph [0272]); and a second display controller that displays a screen showing the port schedule information when the answer is set (See “If there is a clearance, the booking registration is performed, that is, the booking is registered in the corresponding 
Eto also teaches the reservation management server comprises: a ship information registration module that registers the ship information; a port information registration module that registers the port information (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13.” in Paragraph [0270]); a reservation controller that controls the port use reservation based on the port reservation application information and the answer (See “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. Therefore, these operational data regarding the facilities and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business  and a port schedule information generator that generates the port schedule information by considering a use reservation state of each port and transmits the port schedule information to the ship manager terminal and the port manager terminal (See “For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. 
Regarding Claim 5, Eto teaches a reservation management server comprising: a port information registration module that registers port information related to a port (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13.” in Paragraph [0270]); a reservation controller that controls port use reservation based on port reservation application information for applying port use reservation and an answer of whether or not to approve the port use reservation application of the port reservation application information (See “The registered operational information of the docks and the booking registration (the booking registration status of the booking tables 25, 26 and 27) are published through the information network NW to each of the other business entities (plants) A to D. Therefore, these operational data regarding the facilities and the booking registration ; and a port schedule information generator that generates port schedule information indicating reserved dates and times of each port by considering a use reservation state of each port and transmits the port schedule information to a transmission source of the port reservation application information and the answer (See “For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], “The registered operational information of the docks and the booking 
Regarding Claim 6, Eto teaches a ship manager terminal comprising: a ship information setting module that sets ship information related to a ship, wherein the ship information comprises a maximum number of passengers; a port reservation application module that sets port reservation application information for applying port use reservation (See “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW.” in Paragraph [0270] wherein the “capacity of the ship” is considered to be the “maximum number of passengers” that are allowed on the ship and “The contents of the registrations and the booking registration status can be confirmed in real time with the terminals 10A to 10D in the business entities (plants) A to D and the booking for the use of the facility can be thereby performed…” in Paragraph [0296]); and a display controller that displays a screen showing port schedule information indicating reserved dates and times of each port (See “In each of the business entities A to D, a plant, although not shown in the drawing, and various facilities are deployed, and furthermore, terminals 10A, 10B, 10C, and 10D, respectively, for exchanging the information with other business entities (plants) A to D and the server 20A through the information network NW, are deployed. Each of the terminals 10A to 10D is provided with a display device 11,…On the other hand, the operational information of the facilities of the business entities A to D registered in the server 20A is displayed on the display device 11.” in Paragraph [0264], “Regarding the dock, each of the business entities (plants) A, C, and D inputs the operational information of its own dock, for example, the arrival and the departure dates and times of the ships, the capacity of the ships, the kinds of the load, and other operational data, in real time with the terminals 10A, 10C, and 10D deployed in the business entities (plants) A, C, and D, respectively. These data are registered in the server 20A through the information network NW. For example, the dates and the times of the use including the bookings of each of the docks 131A, 131C, and 131D are registered in the booking tables 25, 26, and 27, respectively, as shown in FIG. 13. In FIG. 13, the diagonally shaded areas indicate the time periods of the registered booking.” in Paragraph [0270], and Fig. 13 showing an example of a screen showing port/dock schedule information indicating reserved dates and times of each port (e.g. Dock 131A, 131C, and 131D)), which is generated by considering the port reservation application information and an answer of whether or not to approve the port use reservation application of the port reservation application information when the port reservation application information is set (See “The registered operational information of the docks and the booking registration (the booking .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Schiff et al. (US PG Pub. No. 2003/0004760 A1; hereinafter "Schiff").
Regarding Claim 2, Eto teaches all the limitations of Claim 1 as described above. Eto does not explicitly teach; however, Schiff teaches wherein the reservation management server has a sales item information controller that generates sales item information including a ship to be used (See “Carnival Tropicale” and “Princess Dawn Princess” in reference “1110” of Fig. 11), a departure port, date and time of departure, an arrival port, and date and time of arrival based on the ship information, the port information, and the port schedule information (See “Itinerary Table” in reference “1110” of Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto to include information of landing piers included in each port and the port schedule information for each landing piers of the ports, as taught by Schiff, in order to make a more efficient port reservation process.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Nanri et al. (US PG Pub. No. 2016/0195399 A1; hereinafter "Nanri").
Regarding Claim 3, Eto teaches all the limitations of Claim 1 as described above. Eto does not explicitly teach; however, Nanri teaches wherein the port information includes information of landing piers included in each port, and the port schedule information generator generates the port schedule information for each landing piers of the ports (See “… an acquisition unit that acquires a voyage schedule data set indicating a schedule of the voyage containing a reference time when the ship is located at the reference location, a starting time of a time period during which the ship is docked at a berth of each of the one or more ports, an ending time of the time period and an arrival time when the ship arrives at the destination port; …” in Paragraph [0009] wherein the “berth” is considered to be the “landing pier” and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto to include information of landing piers included in each port and the port schedule Nanri, in order to provide detail information of the ports.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Ortega; Francisco (US PG Pub. No. 2007/0185598 A1; hereinafter "Ortega").
Regarding Claim 4, Eto teaches all the limitations of Claim 1 as described above. Eto does not explicitly teach; however, Ortega teaches wherein the screen showing the port schedule information includes a port setting means and a date setting means (See Route “110”, Date “120”, and drop down arrow “112” in Fig. 3 wherein the “Route with the drop down arrow” is considered to be the “port setting means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port reservation process of Eto to include a port setting means and a date setting means on the screen, as taught by Ortega, in order to provide a more user friendly service.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                        

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628